DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. US 20130203347 A1
Kim et al. US 20140073308 A1
Lee et al. US 9973237 B2
Walley et al. US 20110127845 A1
Ichikawa US 20120235508 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/10/2022